 604DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDInternationalUnion of Operating Engineers, LocalNo 139, AFL-CIO'andAlliedConstructionEmployers'Association,Inc and InternationalAssociation of Bridge,Structural&OrnamentalIronWorkers,LocalNo 8, AFL-CIO Case30-CD-123March 31, 1989DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN AND DEVANEYThe charge in this Section 10(k) proceeding wasfiledDecember 8, 1987, by the Allied ConstructionEmployers' Association, Inc (ACEA) alleging thatthe Respondent,InternationalUnion of OperatingEngineers,Local No 139, AFL-CIO (OperatingEngineers)violated Section 8(b)(4)(D) of the Na-tionalLaborRelationsAct by engaging in pro-scribed activity with an object of forcing ACEAemployersto assigncertainwork to employees itrepresents rather than to employees represented byvariouslabor organizations,including InternationalAssociation of Bridge, Structural & OrnamentalIronWorkers,LocalNo 8, AFL-CIO (IronWorkers) The hearing was held on May 9 and 10,1988, before Hearing Officer Irving E GottschalkThe National LaborRelationsBoard has delegat-ed its authority in this proceeding to a threemember panelThe Board affirms the hearing officer'srulings,finding them free from prejudicial errorOn theentire record, the Board makes the following find-ingsIJURISDICTIONThe parties stipulated that the ACEA is a corpo-ration consisting of an association of constructionindustry employers that, among other things, negotiatesand administers various labor agreementswith construction industry labor organizations fromitsfacilitieslocated in Brookfield,WisconsinDuring the calendar year preceding the hearing, arepresentative period, employer members of theACEA purchased and received goods valued inexcess of $50,000 directly from points located outside the State of Wisconsin and, during the sameperiod of time, sold and shipped goods valued inexcess of $50,000 directly to points located outsidethe State of WisconsinThe parties also stipulated, and we find, that theACEA is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that the1The name appears as amended at the hearingOperating Engineers, the Iron Workers, LaborersLocal No 113 (Laborers), and five locals affiliatedwith the Milwaukee and Southeast Wisconsin Dis-trictCouncil of Carpenters (Carpenters),2 are labororganizations within the meaning of Section 2(5) ofthe ActIITHE DISPUTEA Background and Facts of DisputeThe ACEA and the Operating Engineers areparties to a collective-bargaining agreement effec-tive June 1, 1987, to May 31, 1990 During negotiations for the current contract, the Operating Engineers proposed the inclusion of a work jurisdictionclause reserving the performance of certain forkliftwork exclusively to employees represented by itThe ACEA opposed the inclusion of such a clausein the contract In response to the ACEA's opposition, the Operating Engineers engaged in a strike,which began on June 14, 1987, and continuedthrough July 2, 1987, on which date the ACEAsigned a contract containing, inter alia, a clause as-signing the forklift work exclusively to employeesrepresented by the Operating Engineers 3Thereafter, theACEA and the Iron Workerssigned a collective-bargaining agreement, effectiveJune 1, 1987, through May 31, 1990, which con-tained language assigning the performance of fork-liftwork generally to employees represented by theIronWorkers In response to the inclusion of thislanguage inthe Iron Workers' contract, the OperatingEngineers filed an 8(a)(5) charge with theBoard alleging that the ACEA had engaged in bad-faith bargaining in connection with contract negoti-ations with the Operating Engineers On December8, 1987, the ACEA filed a charge with the Board,which was amended on March 31, 1988, allegingthat the Operating Engineers had violated Section8(b)(4)(D) by attempting to force the assignment offorkliftwork to employees represented by it TheRegional Director subsequently dismissed the Op-2 The five locals affiliated with the Carpenters are Carpenters andFloor Coverers Local 344 Carpenters and Lathers Local 264 CarpentersLocal 2283Millwnghts Local 161 and Millwrights and Pile DriversLocal 23373Art VIIsec 7 4 of the Operating Engineers contract states in pertinent partThe operation of forklifts being utilized on machinery movingand/or steel erection including power house and factory renovationthe operation of forklifts is exclusively the craft work of the Operating Engineers and assignment of said operation shall be made to anOperating Engineer dispatched and coveredby the termsand condition of this AgreementOn jobs or project where the use offorklift truck is not a sufficient quantity to warrant the employmentof an operator the Contractor or Contractor representative will contact the Union District Business Representative of the Operating Engineers andifmutually agreedthen andonly then may the Contractor use another employee to perform said work293 NLRB No 69 OPERATING ENGINEERS LOCAL 139 (ALLIED CONSTRUCTION)605eratingEngineers' 8(a)(5) charge and issued anotice of 10(k) hearing based on the ACEA'schargeThe hearing was scheduled for March 9,1988, but was postponed until May 9, 1988, topermit other parties potentially affected by the outcome of the hearing to appearOn May 5, 1988, the Operating Engineers filedwith the Board a motion to quash notice of hearingand a supporting memorandum The motion seeksto have the instant proceeding quashed on the basisthat the "Plan for the Settlement of JurisdictionalDisputes in the Construction Industry" (Plan) con-stitutes a method for the voluntary adjustment ofthe dispute, agreed on by all parties to the proceed-ing 4 At the May 9 hearing, the Laborers and thefive Carpenters Unions stated a claim to the workin dispute and were accorded party status All theparties stipulated to bifurcate the hearing to consid-er separately the Operating Engineers' motion toquashB The Work in DisputeThe work in dispute consists of the operation offorklift trucks in connection with steel erection andmachinery movementC Contentionsof thePartiesTheOperatingEngineerscontends that itsmotion to quash should be granted because all par-ties to the proceeding are bound to the above-men-tioned Plan for the resolution of jurisdictional dis-putes It first points out that the Plan and its procedures are binding on all National and InternationalUnions affiliatedwith the AFL-CIO'sBuilding andConstructionTradesDepartment and their localconstituent bodies It thus argues that as the Unionsthat are party to this proceeding are local bodies ofNational and International unions,which are mem-bersof theBuilding and Construction Trades De-partment,all the Unions involved here are boundto the Plan It further argues thattheACEA isbound to the Plan through its current collectivebargainingagreementwith theIronWorkers,which expressly provides that jurisdictional disputes shall be referred to the PlanThe ACEA contendsthat the motion to quashshould be denied It notes that each Union's collec-tive-bargaining agreement with theACEA pro-vides for different jurisdictional disputes resolutionprocedures It thus contends that there is no singledispute resolution procedure that is binding on allparties to the instantdisputeThe ACEA furtherargues that there is nothing in the contract between°At that timetheACEAtheOperating Engineers and the IronWorkers were the only parties to the proceedingthe Operating Engineers and theACEAwhich re-quires these parties to submit their jurisdictionaldisputes to the Plan and,further,that the IronWorkers' contract was negotiatedby the ACEAsolely on behalf of the Eastern Wisconsin Erectors'Association and therefore does not bindthe ACEAitself to the Plan TheACEAalso contends thatthe motion to quash should be denied because theOperatingEngineers'past failures to invoke orabide by prior procedures for disputes resolutionare evidence that the Operating Engineers has re-pudiated the Plan In this regard,the ACEA fur-thernotes the Operating Engineers'failure toinvoke the Plan to resolve the instant dispute priorto the time of the 10(k) hearingThe remaining party Unions-the Iron Workers,the Laborers,and the Carpenters unions-also con-tend there is no voluntarily agreed on method forsettling the instant disputeThey also argue thatthe contract between theACEA and theOperatingEngineers does not bindtheACEA tothe Planand that the Iron Workers'contract binds only theEasternWisconsin Erectors'AssociationFinally,these Unions contend that the Operating Engineers'motion should be denied in light of the OperatingEngineers'failure to invoke the Plan in the instantproceeding and by its past conduct with respect toprior disputes resolution proceduresD Applicability of theStatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D)has beenviolated and that the parties have not agreed on amethod for the voluntary adjustment of the dis-pute In this case,we agree with the Operating En-gineers that the Plan constitutes an agreed-onmethod for the voluntary adjustment of the instantdispute 5As set forthin the Plan's preamble,the Plan provides for the handling of disputes over work assignmentswithout resort to strikes or unlawfulwork stoppages Pursuant to its procedures, thePlan is applicable to all International and Nationalunions affiliatedwith the Building and Construc-tion Trades Department and their local constituentbodiesWe note that it is undisputed that all partyUnions here are local constituent bodies of member5In light of the partiesagreementto bifurcate the heanng we havenot been presented with the issue of whether there is reasonable cause tobelieve that Sec 8(b)(4)(D) has been violated In any event we find itunnecessary to make this determination in view of our decision to grantthe Operating Engineers motion to quash In so doing we note that noparty contends that the Board lacks jurisdiction on the basis that there isno actual work in dispute 606DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDunions of the Building and Construction TradesDepartment and that the member unions are signa-tory to the agreement creating the Plan Thus, aslocal constituent bodies, the party Unions are like-wise required to abide by the Plan's procedures forthe settlement of jurisdictional disputes SeePlumb-ers Local 441 (Capitol Air Conditioning),224 NLRB985,986-987 (1976),PaintersLocal 203 (E 0Brunner Plastering Co),234 NLRB 235 (1978)Further, the ACEA is signatory to the 1987-1990 collective-bargaining agreement with the IronWorkers which provides, inter alia, that "all juns-dictional disputes which may develop shall be set-tled in accordance with [the Plan] " We thus findthat the ACEA is bound to recognize the Plan as ameans of resolving the instant dispute 6 Accordingly, because all parties are bound to submit jurisdic-tional disputes to the Plan, we shall quash thenotice of hearing 'ORDERThe notice of hearing issued in this proceeding isquashed6We find no merit tothe ACEAs contention that the Iron Workerscontract was negotiated only on behalf of the Eastern Wisconsin ErectorsAssociationthe ACEAis named as a party and is signatory to theIron Workers contractrWe do not find the proferred evidence of the Operating Engineerspast conduct with respect to the Plan or its predecessors sufficient to estabhsh that the Operating Engineers has repudiated the PlanWe alsofind that the Operating Engineers initialfailure toinvoke the Plan as ameans of settling the instant dispute does not preclude it from now seeking a resolution of this dispute under the Plan s procedures